DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to an apparatus comprising the features “primary measurement circuitry to compute primary measurements relating to primary areas of a body of a user, the primary areas of the body including a chest, a waist, and a hip-region of the body, the primary measurement circuitry to compute the primary measurements based on depth data obtained from an optical scan of the primary areas of the body by a depth-sensing camera, the depth data including a least deep point that is at least partially defined where one or more layers of clothing contacts the user, the least deep point used to define ellipses representing girths for the primary areas of the body, the primary measurement circuitry to apply the girths for the primary areas of the body to a model to determine a plurality of secondary measurements…”, which are neither animated nor made obvious by the prior art of record. Independent claims 11 and 21 recite analogous features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pg. 12 of Applicant’s remarks, filed 02/16/2021, with respect to the double patenting rejection of claims 1-27 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pgs. 12-13 of Applicant’s remarks, filed 02/16/2021, with respect to the rejections of claims 1-2, 11-12, and 21-22 under 35 U.S.C. §112(b)  have been fully considered and are persuasive.  The rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/James M Anderson II/Primary Examiner, Art Unit 2425